Per Curiam.
Tbe law as to wbat is malicious prosecution and abuse of process is fully set forth in Ledford v. Smith, 212 N. C., 447.
Tbe sole question on tbis appeal is: Was tbe evidence in tbe court below sufficient to be submitted to tbe jury as to all tbe defendants? We tbink so. It is taken in tbe light most favorable to plaintiff. We think that by analogy tbis case is somewhat similar to Colvin v. Lumber Co., 198 N. C., 776. We will not set forth tbe evidence in detail as tbe case goes back to be tried in tbe court below. Tbe probative force of tbe evidence, including tbe circumstantial evidence, was not strong, but sufficient as to authorization and ratification to be submitted to tbe jury as to all of tbe defendants.
Por tbe reason given, tbe judgment of tbe court below is
Reversed.